              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EPSILON ENERGY USA, INC.,      :
                               :
            Plaintiff,         :
                               :
    v.                         :                   NO. 1:21-cv-00433
                               :
CHESAPEAKE APPALACHIA, L.L.C., :                   JUDGE WILSON
                               :
                               :
            Defendant.         :                   ELECTRONICALLY FILED


NOTICE OF RELATED FILINGS IN FORM OF EMERGENCY MOTION
     TO ENFORCE BANKRUPTCY CONFIRMATION ORDER

      Defendant Chesapeake Appalachia, L.L.C. (“Chesapeake”) hereby provides

the Court with Notice of Related Filings in the United States Bankruptcy Court for

the Southern District of Texas as follows:

      1.    On March 8, 2021, two days before commencing this action, Epsilon

Energy USA, Inc. (“Epsilon”) filed a Reservation of Rights to Assert

Administrative Expense Claim in the United States Bankruptcy Court for the

Southern District of Texas (ECF No. 3186) in the matter captioned In re:

Chesapeake Energy Corporation, et al., Case No. 20-33233 (DRJ). A true and

correct copy of Epsilon’s Reservation of Rights to Assert Administrative Expense

Claim is attached hereto as Exhibit A.
      2.     On March 24, 2021, Chesapeake filed a Reorganized Debtor’s

Emergency Motion to Enforce Confirmation Order (ECF No. 3310) (the

“Emergency Motion”) in the United States Bankruptcy Court for the Southern

District of Texas in the matter captioned In re: Chesapeake Energy Corporation, et

al., Case No. 20-33233 (DRJ). In the Emergency Motion, the Reorganized Debtor

asserts, inter alia, that Epsilon’s action in this Court violates the injunction

provisions of the Bankruptcy Court’s Plan and Confirmation Order. A true and

correct copy of the Emergency Motion is attached hereto as Exhibit B.

      3.     A hearing on the Emergency Motion will occur in the United States

Bankruptcy Court for the Southern District of Texas on Tuesday, March 30, 2021

at 11:30 am CST. (See Emergency Motion at 1).

      WHEREFORE, Chesapeake Appalachia L.L.C. hereby provides the Court




                                           2
with Notice of Related Filings in the United States Bankruptcy Court for the

Southern District of Texas.

                                      Respectfully submitted:

                                      /s/ John B. Dempsey
                                      Daniel T. Brier
                                      John B. Dempsey
                                      Nicholas F. Kravitz
                                      Richard L. Armezzani

                                      Myers, Brier & Kelly, LLP
                                      425 Spruce Street, Suite 200
                                      Scranton, PA 18503
                                      (570) 342-6100

                                      Attorneys for Defendant, Chesapeake
                                      Appalachia, L.L.C.


Dated: March 25, 2021




                                        3
                        CERTIFICATE OF SERVICE

      I, John B. Dempsey, hereby certify that a true and correct copy of the

foregoing Notice of Related Filings was served upon the following counsel of

record via electronic mail on this 25th day of March 2021:

                         Gregory J. Krock, Esquire
                         Elizabeth M. Thomas, Esquire
                         McGuireWoods LLP
                         Tower Two-Sixty
                         Pittsburgh, PA 15222

                         Johnathan T. Blank, Esquire
                         McGuireWoods LLP
                         Peter Jefferson Parkway, Suite 350
                         Charlottesville, VA 22911



                                      /s/ John B. Dempsey
                                      John B. Dempsey
